            Case 5:20-cv-05799-LHK Document 283-1 Filed 09/30/20 Page 1 of 4




     JEFFREY BOSSERT CLARK
 1
     Acting Assistant Attorney General
 2   ALEXANDER K. HAAS
     Branch Director
 3   DIANE KELLEHER
     BRAD P. ROSENBERG
 4
     Assistant Branch Directors
 5   M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
 6   Trial Attorneys
 7
     U.S. Department of Justice
     Civil Division - Federal Programs Branch
 8   1100 L Street, NW
     Washington, D.C. 20005
 9   Telephone: (202) 305-0550
10
     Attorneys for Defendants
11

12

13                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN JOSE DIVISION
15

16    NATIONAL URBAN LEAGUE, et al.,                Case No. 5:20-cv-05799-LHK

17                   Plaintiff,                     DECLARATION OF
                                                    JAMES T. CHRISTY
18
              v.
19
      WILBUR L. ROSS, JR., et al.,
20
                     Defendants.
21

22

23

24

25

26

27

28

     DECLARATION OF JAMES T. CHRISTY
     Case No. 5:20-cv-05799-LHK

                                                0
                Case 5:20-cv-05799-LHK Document 283-1 Filed 09/30/20 Page 2 of 4




 1         I, James T. Christy, make the following Declaration pursuant to 28 U.S.C. § 1746, and state
 2   that under penalty of perjury the following is true and correct to the best of my knowledge and
 3   belief:
 4         1. This is my ninth declaration in this lawsuit. I am making this declaration in response to
 5               Court Orders ECF 270, ECF 271, ECF 272 and ECF273.
 6         ECF 270 Investigation
 7         2. Order 270 – Email to Court dated 9/30/2020 from an enumerator in the Oakland, CA
 8               Area Census Office who states “Apparently we have completed more than 99.5% of
 9               our work in Oakland but I do not know what standard they use”. He also expresses
10               concern about the homeless count, stating “we only did one night”.
11         3.    The reference to completed work is correct. As of 7:18am on 9/30/2020, the Oakland
12               ACO completed 99.6% of its production workload for the Nonresponse Followup
13               operation. 128 enumerators received assignments to finish the remaining 600
14               addresses.
15         4. As to the reference to completing the homeless count in only one night, the 2020
16               Census Detailed Operational Plan for Group Quarters Operation (September 2017),
17               page 51, notes “TNSOLS will be enumerated on April 1, 2020”. This date was
18               amended to September 24 as part of the COVID-19 Plan.
19         ECF 271 Investigation
20         5. Order 271 – Email to Court dated 9/30/2020 from an enumerator who worked between
21               September 4 and September 17 and has comments on the system application used to
22               collect household data.
23         6. The complainant in Order 271 does not appear to allege a violation of the Court’s
24               Preliminary Injunction.
25         ECF 272 Investigation
26         7. Order 272 – Email to Court dated 9/30/2020 is from an enumerator who “…received a
27               message from my census supervisor instructing us that enumeration for our zone, Zone
28               6, is ending TODAY, Sept 30th, with other zones ending by October 6…”
             Case 5:20-cv-05799-LHK Document 283-1 Filed 09/30/20 Page 3 of 4




 1        8. Without specific information, I cannot verify the veracity of the reference to this area
 2            finishing enumeration on September 30. As I have noted in other declarations, there
 3            are Census Field Areas across the Nation which are in or have completed the Closeout
 4            Phase.
 5        9. I am not aware of any reference to or discussion of an October 6 end date.
 6        ECF 273 Investigation
 7        10. Order 273 – Email to the Court dated 9/30/2020 is from an enumerator in Las Vegas,
 8            NV who alleges “…they have basically stopped enumerating households and did not
 9            enumerate the homeless population here in Nevada…”
10        11. These allegations are not correct. Overall, enumeration in the State of Nevada is 99.2%
11            complete when combining both those who self-responded by internet, phone or paper
12            and those where we collected a response via a census enumerator. For the Nonresponse
13            Followup component of this work, 98.2% of the addresses have been resolved. We are
14            continuing to enumerate people in Nevada. As of 7:18am Eastern on September 30,
15            2020, 681 enumerators received assignments and are working in State of Nevada.
16        12. As for the assertion that we did not enumerate the homeless population in Nevada, that
17            is also not true. For the Service-Based Enumeration operations, we visited 592
18            facilities and locations to conduct enumeration efforts for persons experiencing
19            homelessness in Nevada.
20

21   I have read the foregoing and it is all true and correct.
22   DATED this _30th_ day of September, 2020
23
      James Christy         Digitally signed by James Christy
                            Date: 2020.09.30 22:29:12 -04'00'
24   ____________________________________
25   James T. Christy
26   Assistant Director for Field Operations
27   United States Bureau of the Census
28
     Case 5:20-cv-05799-LHK Document 283-1 Filed 09/30/20 Page 4 of 4




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
